DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,004,961 B1 to Buchanan et al. (Buchanan), in view of Publication No.: US 2013/0083810 A1 to Ghiasi et al. (Ghiasi). 
	As to Claim 1, Buchanan discloses a cable that comprises: 
a first connector connected to each of a second and third connectors (Fig. 1, ‘physical connections 106 of device 101a (first connector) is connected via transmission medium 102, which may be a physical system such as coaxial cable, twisted pair writing or optical fibers to physical connections 106 of device 101b (second connector) is connected via transmission medium 102, which may be a physical system such as coaxial cable, twisted pair writing or optical fibers and physical connections 106 of device 101n (third connector) is connected via transmission medium 102, which may be a physical system such as coaxial cable, twisted pair writing or optical fibers’, Col. 2, ll 43-54). 
Buchanan does not expressly disclose the first connector including a multiplexer that couples a data stream from a selectable one of the second and third connectors to an output of the first connector.
However, Ghiasi discloses the first connector including a multiplexer that couples a data stream from a selectable one of the second and third connectors to an output of the first connector (‘according to an embodiment, a system includes a gearbox, an inverse-gearbox, and at least one Gigabit Ethernet link coupling the at least one first 
output interface to the at least one second input interface. The gearbox is configured to bit-multiplex physical-layer data streams received through first input interfaces operating at a first signaling rate to generate bit-multiplexed data streams that are output through at least one first output interface operating at a second signaling rate which is substantially faster than the first signaling rate, wherein each of the data streams includes an embedded physical-layer data stream identifier’, ¶ 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘the first connector including a multiplexer that couples a data stream from a selectable one of the second and third connectors to an output of the first connector’ as disclosed by Ghiasi into Buchanan so as to effectively and efficiently transport lower rate data streams from multiple sources in communication network, Ghiasi ¶ 0007.
	As to Claim 2, Buchanan further discloses a controller that monitors for a fault associated with the second connector and provides a selection input to the multiplexer based at least in part on whether the fault is detected (‘the port swap mode may also be used as part of software-assisted failover from one link to another. For instance, if connection 106 is a primary link and connection 107 is a secondary link for MAC A within PHY device 103, during normal operation input 112 would be mapped to input 108 and output 110 would be mapped to output 114, while in failover condition input 112 would be mapped to input 109 and output 111 would be mapped to output 114. When a failover is detected on the primary link, the data traffic is swapped to the secondary port’,  Col. 4, ll 1-10).
	As to Claim 3, Buchanan does not expressly disclose wherein as part of said monitoring, the controller compares a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold.
	However, Ghiasi discloses wherein as part of said monitoring, the controller compares a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold (‘as described above, a gearbox multiplexes a plurality of lower rate data streams to a lower number of higher rate data streams, and an inverse gearbox demultiplexes one or more high rate multiplexed data streams into a higher number of lower rate data streams’, ¶ 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein as part of said monitoring, the controller compares a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold’ as disclosed by Ghiasi into Buchanan so as to effectively and efficiently transport lower rate data streams from multiple sources in communication network, Ghiasi ¶ 0007.
As to Claim 4, Buchanan further discloses wherein the first connector broadcasts a return data stream to each of the second and third connectors (‘referring back to Fig. 1, a broadcast transmit mode is preferably implemented to allow both Port A 104 and Port B 105 to transmit from a single MAC, MAC A or MAC B. For broadcast transmit mode from MAC A, input 112 is mapped both to input 108 for Port A 104 and to input 109 for Port B 105, concurrently, while broadcast transmit mode from MAC B entails concurrently mapping input 113 to both input 108 for Port A 104 and to input 109 for Port B 105’, Col. 5, ll 9-16).

4.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, in view of Ghiasi and further in view of Publication No.: US 2003/0131301 A1 to Shimono et al. (Shimono). 
	As to Claim 5, Buchanan in view of Ghiasi do not expressly disclose wherein each of the data streams are retimed without error correction and regeneration of error correction code protection.
However, Shimono discloses wherein each of the data streams are retimed without error correction and regeneration of error correction code protection (‘the selector 204 produces data selection signals, based on the combination of the in-sync flags being set. The shift registers 205-1 to 205-n adds stepwise delays to the retimed data streams, thereby producing various phase-shifted versions of each. The resultant data are referred to as "phase-shifted data streams.", ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein each of the data streams are retimed without error correction and regeneration of error correction code protection’ as disclosed by Shimono into Buchanan in view of Ghiasi so as to effectively provide a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.
As to Claim 6, Buchanan in view of Ghiasi do not expressly disclose wherein the first connector performs, for at least one of said data streams, error correction, packet integrity checking, and regeneration of error correction code protection.
However, Shimono discloses wherein the first connector performs, for at least one of said data streams, error correction, packet integrity checking, and regeneration of error correction code protection (‘from among those phase-shifted data streams, the data recovery unit 206 selects a set of data streams that are in phase with each other, according to the data selection signals supplied from the selector 204. It then checks the integrity of the data content by using the error correction algorithm, and corrects them if any error is found. In this way, the data recovery unit 206 reconstructs the original parallel data streams at the receiving end’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first connector performs, for at least one of said data streams, error correction, packet integrity checking, and regeneration of error correction code protection’ as disclosed by Shimono into Buchanan in view of Ghiasi so as to effectively provide a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.

5.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2009/0310483 A1 to Okazaki, Shuichi (Okazaki), in view of Publication No.: US 2013/0051222 A1 to Gavrilov et al. (Gavrilov). 
	As to Claim 7, Okazaki discloses a method comprising: 
producing from an output of a first connector a data stream from a currently selected one of multiple redundant connectors (Fig. 6, ‘according to the third example, the transmission/reception control sections 101.1 and 101.2 connected to the links 1 and 2 respectively are connected to a redundant switching section 301, and any one of the transmission/reception control sections 101.1 and 101.2 selected in accordance with a switching signal from the link management section 104 is connected to a single input/output port of the routing processing section 201’, ¶ 0046); 
monitoring the data stream for a fault associated with the currently selected one of multiple redundant connectors (Fig. 6, ‘according to the third example, the transmission/reception control sections 101.1 and 101.2 connected to the links 1 and 2 respectively are connected to a redundant switching section 301, and any one of the transmission/reception control sections 101.1 and 101.2 selected in accordance with a switching signal from the link management section 104 is connected to a single input/output port of the routing processing section 201’, ¶ 0046).
Okazaki does not expressly disclose responsive to detecting said fault, producing from the output of the first connector a data stream from a different selected one of the multiple redundant connectors.
However, Gavrilov discloses responsive to detecting said fault, producing from the output of the first connector a data stream from a different selected one of the multiple redundant connectors (‘the embodiments use multiple ports to achieve 
redundancy. In an embodiment, a method includes detecting a failure at a first source port of a source node having a plurality of source ports, selecting a new source port’, ¶ 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘responsive to detecting said fault, producing from the output of the first connector a data stream from a different selected one of the multiple redundant connectors’ as disclosed by Gavrilov into Okazaki so as to effectively provide a reliable, improved and effective connection in communication network, Gavrilov ¶ 0008.
As to Claim 8, Okazaki does not expressly disclose wherein said monitoring includes comparing a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold.
However, Gavrilov discloses wherein said monitoring includes comparing a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold (‘in exemplary embodiments, an error handling mechanism in distributed computer systems is present in which the error handling mechanism allows for reliable connection and/or communication between end nodes in distributed computing systems, such as SAN 100’, ¶ 0027).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein said monitoring includes comparing a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold’ as disclosed by Gavrilov into Okazaki so as to effectively provide a reliable, improved and effective connection in communication network, Gavrilov ¶ 0008.
As to Claim 9, Okazaki further discloses producing from an output of each of the multiple redundant connectors a return data stream from the first connector (‘subsequently, the link management section 104 updates the link status table 105, according to the notification of the occurrence of a fault in the link 1, switches the redundant system switching section 301 from the link 1 to the link 2, and outputs the updated link status information to the routing information management section 203’, ¶ 0052).
As to Claim 10, Okazaki further discloses wherein the data stream from the currently selected one of the multiple redundant connectors and the return data stream form a primary communications link before detecting said fault (Fig. 6, ‘according to the third example, the transmission/reception control sections 101.1 and 101.2 connected to the links 1 and 2 respectively are connected to a redundant system switching section 301, and any one of the transmission/reception control sections 101.1 and 101.2 selected in accordance with a switching signal from the link management section 104 is connected to a single input/output port of the routing processing section 201. Here, it is assumed that the link 1 is an active (currently used) link and the link 2 is a standby link’, ¶ 0046).
Okazaki does not expressly disclose wherein the data stream from a different selected one of the multiple redundant connectors and the return data stream form a secondary communications link after detecting said fault.
However, Gavrilov discloses wherein the data stream from a different selected one of the multiple redundant connectors and the return data stream form a secondary communications link after detecting said fault (‘the embodiments use multiple ports to achieve redundancy. In an embodiment, a method includes detecting a failure at a first source port of a source node having a plurality of source ports, selecting a new source port, sending an address resolution protocol (ARP) message to one or more other nodes in communication with the source node regarding an IP address of the source node and an IB address of the new source port of the source node, and re-balancing host traffic’, ¶ 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the data stream from a different selected one of the multiple redundant connectors and the return data stream form a secondary communications link after detecting said fault’ as disclosed by Gavrilov into Okazaki so as to effectively provide a reliable, improved and effective connection in communication network, Gavrilov ¶ 0008.

6.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki, in view of Gavrilov and further in view of Publication No.: US 2003/0131301 A1 to Shimono et al. (Shimono). 
	As to Claim 11, Okazaki in view of Gavrilov do not expressly disclose wherein said producing includes retiming the data streams of the primary and secondary communications links without error correction and regeneration of error correction code protection.
However, Shimono discloses wherein said producing includes retiming the data streams of the primary and secondary communications links without error correction and regeneration of error correction code protection (‘the selector 204 produces data selection signals, based on the combination of the in-sync flags being set. The shift registers 205-1 to 205-n adds stepwise delays to the retimed data streams, thereby producing various phase-shifted versions of each. The resultant data are referred to as "phase-shifted data streams.", ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein said producing includes retiming the data streams of the primary and secondary communications links without error correction and regeneration of error correction code protection’ as disclosed by Shimono into Okazaki in view of Gavrilov so as to effectively provide a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.
As to Claim 12, Okazaki in view of Gavrilov do not expressly disclose wherein said producing includes error correction, packet integrity checking, and regeneration of error correction code protection for at least the data streams of the primary communications link.
However, Shimono discloses wherein said producing includes error correction, packet integrity checking, and regeneration of error correction code protection for at least the data streams of the primary communications link (‘from among those phase-shifted data streams, the data recovery unit 206 selects a set of data streams that are in phase with each other, according to the data selection signals supplied from the selector 204. It then checks the integrity of the data content by using the error correction algorithm, and corrects them if any error is found. In this way, the data recovery unit 206 reconstructs the original parallel data streams at the receiving end’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein said producing includes error correction, packet integrity checking, and regeneration of error correction code protection for at least the data streams of the primary communications link’ as disclosed by Shimono into Okazaki in view of Gavrilov so as to effectively provide  a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.

7.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,004,961 B1 to Buchanan et al. (Buchanan), in view of Publication No.: US 2003/0026267 A1 to Oberman et al. (Oberman). 
	As to Claim 13, Buchanan discloses a network that comprises: 
a network node having a first network port (Fig. 1, ‘at least one and preferably all devices 101a-101n within system 100 include a multi-port physical layer (PHY) Ethernet device 103. In the exemplary embodiment, PHY device 103 includes two ports 104 and 105 coupled to physical connections 106 and 107 to the switched transmission medium 102’, Col. 2, ll 61-67); and 
a cable having first, second, and third connectors respectively coupled to the first, second, and third network ports (Fig. 1, ‘physical connections 106 of device 101a (first connector) is connected via transmission medium 102 via ports 104 and 105, which may be a physical system such as coaxial cable, twisted pair writing or optical fibers to physical connections 106 of device 101b (second connector) is connected via transmission medium 102 via ports 104 and 105, which may be a physical system such as coaxial cable, twisted pair writing or optical fibers and physical connections 106 of device 101n (third connector) is connected via transmission medium 102 via ports 104 and 105, which may be a physical system such as coaxial cable, twisted pair writing or optical fibers’, Col. 2, ll 43-54 and 61-67), the cable configured to couple a data stream from a selectable one of the second and third connectors to the first network port (Fig. 1, ‘a port swap mode configuration for PHY device 103 maps each MAC interface to the opposite port (i.e., input 112 for MAC A mapped to input 109 for Port B 105, output 111 for Port B 105 mapped to output 114 for MAC A, input 113 for MAC B mapped to input 108 for Port A 104, and output 110 for Port A 104 mapped to output 115 for MAC B). Such a port swap mode allows ports to be switched when the cables are incorrectly connected or when the role of the attached networks is changed, such that the cable connections need to be swapped’, Col. 3, ll 56-64).
Buchanan does not expressly disclose a switch having second and third network ports.
However, Oberman discloses a switch having second and third network ports (‘a network switch may include multiple input ports, multiple output ports, and a shared random-access memory coupled to the input ports and output ports by data transport logic’, see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a switch having second and third network ports’ as disclosed by Oberman into Buchanan so as to effectively provide virtual channels with credit-based flow control on network links between network switches, particularly when applied to Storage Area Networks (SANs) that support Storage over Internet Protocol (SoIP), Oberman ¶ 0015.
As to Claim 14, Buchanan further discloses wherein the switch directs a data stream to the network node via the second network port until a fault associated with the second network port is detected, and wherein upon detection of the fault the switch redirects the data stream to the third network port (‘an extension of software-assisted failover allows the PHY device 103 to act as a single physical layer with dedicated fiber and copper ports. For example, the primary network connected to Port A 104 may be copper, with a 100BASE-TX connection, while the secondary network connected to Port B 105 is fiber, with a 100BASE-FX connection. During normal operation, MAC A may be mapped to the copper port, Port A 104, and upon detection of failover MAC A may be switched over to map to the fiber port, Port B 105’, Col. 4, ll 11-19). 
As to Claim 15, Buchanan further discloses wherein the cable includes: a controller to monitor for a fault associated with the second connector and to control the selection between the second and third connectors based on detection of the fault (‘the port swap mode may also be used as part of software-assisted failover from one link to another. For instance, if connection 106 is a primary link and connection 107 is a secondary link for MAC A within PHY device 103, during normal operation input 112 would be mapped to input 108 and output 110 would be mapped to output 114, while in failover condition input 112 would be mapped to input 109 and output 111 would be mapped to output 114. When a failover is detected on the primary link, the data traffic is swapped to the secondary port’,  Col. 4, ll 1-10).
As to Claim 16, Buchanan does not expressly disclose wherein as part of said monitoring, the controller compares at least one of a bit error rate, a symbol error rate, and a packet loss rate, to a predetermined threshold.
However, Oberman discloses wherein as part of said monitoring, the controller compares at least one of a bit error rate, a symbol error rate, and a packet loss rate, to a predetermined threshold (‘however, given that credit-based flow control is used for the virtual channel mode, dropping preferably never occurs and would be an error condition if it did occur. Such an error condition may arise because of a programming error (for example, credit calculation and internal configuration register setup by the management CPU was incorrect and the network switch ran out of resources) or because of a hard fault somewhere within the network switch logic’, ¶ 0167).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein as part of said monitoring, the controller compares at least one of a bit error rate, a symbol error rate, and a packet loss rate, to a predetermined threshold’ as disclosed by Oberman into Buchanan so as to effectively provide virtual channels with credit-based flow control on network links between network switches, particularly when applied to Storage Area Networks (SANs) that support Storage over Internet Protocol (SoIP), Oberman ¶ 0015.
As to Claim 17, Buchanan further discloses wherein the first connector broadcasts a return data stream to each of the second and third connectors (‘referring back to Fig. 1, a broadcast transmit mode is preferably implemented to allow both Port A 104 and Port B 105 to transmit from a single MAC, MAC A or MAC B. For broadcast transmit mode from MAC A, input 112 is mapped both to input 108 for Port A 104 and to input 109 for Port B 105, concurrently, while broadcast transmit mode from MAC B entails concurrently mapping input 113 to both input 108 for Port A 104 and to input 109 for Port B 105’, Col. 5, ll 9-16).

8.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, in view of Oberman and further in view of Publication No.: US 2003/0131301 A1 to Shimono et al. (Shimono). 
	As to Claim 18, Buchanan in view of Oberman do not expressly disclose wherein each of the data streams are retimed without error correction and regeneration of error correction code protection.
However, Shimono discloses wherein each of the data streams are retimed without error correction and regeneration of error correction code protection (‘the selector 204 produces data selection signals, based on the combination of the in-sync flags being set. The shift registers 205-1 to 205-n adds stepwise delays to the retimed data streams, thereby producing various phase-shifted versions of each. The resultant data are referred to as "phase-shifted data streams.", ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein each of the data streams are retimed without error correction and regeneration of error correction code protection as disclosed by Shimono into Buchanan in view of Oberman so as to effectively provide a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.
As to Claim 19, Buchanan in view of Oberman do not expressly disclose wherein the first connector performs, for at least one of said data streams, error correction, packet integrity checking, and regeneration of error correction code protection.
However, Shimono discloses wherein the first connector performs, for at least one of said data streams, error correction, packet integrity checking, and regeneration of error correction code protection (‘from among those phase-shifted data streams, the data recovery unit 206 selects a set of data streams that are in phase with each other, according to the data selection signals supplied from the selector 204. It then checks the integrity of the data content by using the error correction algorithm, and corrects them if any error is found. In this way, the data recovery unit 206 reconstructs the original parallel data streams at the receiving end’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein said producing includes error correction, packet integrity checking, and regeneration of error correction code protection for at least the data streams of the primary communications link’ as disclosed by Shimono into Buchanan in view of Oberman so as to effectively provide a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.

9.	Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2017/0257308 A1 to Cropper et al. (Cropper), in view of Patent No.: US 8,004,961 B1 to Buchanan et al. (Buchanan).
	As to Claim 20, Cropper discloses a method comprising: 
coupling a first network port of a network node to each of multiple network ports of a switch with a cable having a first connector connecting to the first network port and multiple redundant connectors each connecting to one of said multiple network ports (‘accordingly, in embodiments, determining the link aggregation arrangement may include identifying two (or more) physical ports on the compute node as well as respective ports on the network switch that may be configured to redundant LAG mode. Such a configuration may ensure NIC redundancy in case of connectivity loss (e.g., by shifting traffic from a first port to a second port if the first port were to fail or otherwise be limited), as well as potential bandwidth increases’, ¶ 0072); 
conveying a data stream from the switch to the network node via a primary one of the multiple redundant connectors (‘accordingly, in embodiments, determining the link aggregation arrangement may include identifying two (or more) physical ports on the compute node as well as respective ports on the network switch that may be configured to redundant LAG mode. Such a configuration may ensure NIC redundancy in case of connectivity loss (e.g., by shifting traffic from a first port to a second port if the first port were to fail or otherwise be limited), as well as potential bandwidth increases’, ¶ 0072).
Cropper does not expressly disclose redirecting the data stream from the switch to the network node via a secondary one of the multiple redundant connectors.
However, Buchanan discloses redirecting the data stream from the switch to the network node via a secondary one of the multiple redundant connectors (‘the device may be configured to operate in normal and port swap modes, to support failover switching and/or dedicated redundant connections, as a cable extender or media converter, as a snoop device, to form an Ethernet ring topology, for broadcast transmit or mirrored receive, or as a unidirectional repeater’, Col. 1, ll 39-44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘redirecting the data stream from the switch to the network node via a secondary one of the multiple redundant connectors’ as disclosed by Buchanan into Cropper so as to effectively control data stream of transmit and receive paths within multi-port ethernet devices, Buchanan Col 1, ll 29-44.
As to Claim 21, Cropper further discloses wherein said redirecting includes detecting a fault associated with the primary one of the multiple redundant connectors (‘accordingly, in embodiments, determining the link aggregation arrangement may include identifying two (or more) physical ports on the compute node as well as respective ports on the network switch that may be configured to redundant LAG mode. Such a configuration may ensure NIC redundancy in case of connectivity loss (e.g., by shifting traffic from a first port to a second port if the first port were to fail or otherwise be limited), as well as potential bandwidth increases’, ¶ 0072).
As to Claim 22, Cropper further discloses wherein said detecting a fault includes comparing a bit error rate, a symbol error rate, or a packet loss rate, to a predetermined threshold (‘generally, the quality of service may include a quantitative standard that measures the quality of the network performance offered to end users. For instance, the quality of service may be measured in terms of error rates, bandwidth, throughput, bit rates, transmission delays, resource availability, and other such factors’, ¶ 0064).
As to Claim 23, Cropper does not expressly discloses broadcasting a return data stream from the network node to the switch to each of the multiple redundant connectors. 
However, Buchanan further discloses broadcasting a return data stream from the network node to the switch to each of the multiple redundant connectors (‘referring back to Fig. 1, a broadcast transmit mode is preferably implemented to allow both Port A 104 and Port B 105 to transmit from a single MAC, MAC A or MAC B. For broadcast transmit mode from MAC A, input 112 is mapped both to input 108 for Port A 104 and to input 109 for Port B 105, concurrently, while broadcast transmit mode from MAC B entails concurrently mapping input 113 to both input 108 for Port A 104 and to input 109 for Port B 105’, Col. 5, ll 9-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘broadcasting a return data stream from the network node to the switch to each of the multiple redundant connectors s’ as disclosed by Buchanan into Cropper so as to effectively control data stream of transmit and receive paths within multi-port ethernet devices, Buchanan Col 1, ll 29-44.

10.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of Buchanan and further in view of Publication No.: US 2003/0131301 A1 to Shimono et al. (Shimono). 
	As to Claim 24, Cropper in view of Buchanan do not expressly disclose wherein said conveying and broadcasting each include retiming of the data streams without error correction and regeneration of error correction code protection.
However, Shimono discloses wherein said conveying and broadcasting each include retiming of the data streams without error correction and regeneration of error correction code protection (‘the selector 204 produces data selection signals, based on the combination of the in-sync flags being set. The shift registers 205-1 to 205-n adds stepwise delays to the retimed data streams, thereby producing various phase-shifted versions of each. The resultant data are referred to as "phase-shifted data streams.", ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein said conveying and broadcasting each include retiming of the data streams without error correction and regeneration of error correction code protection’ as disclosed by Shimono into Cropper in view of Buchanan so as to effectively provide  a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.
As to Claim 25, Cropper in view of Buchanan do not expressly disclose wherein said conveying and broadcasting each include error correction of the data streams, packet integrity checking, and regeneration of error correction code protection.
However, Shimono discloses wherein said conveying and broadcasting each include error correction of the data streams, packet integrity checking, and regeneration of error correction code protection (‘from among those phase-shifted data streams, the data recovery unit 206 selects a set of data streams that are in phase with each other, according to the data selection signals supplied from the selector 204. It then checks the integrity of the data content by using the error correction algorithm, and corrects them if any error is found. In this way, the data recovery unit 206 reconstructs the original parallel data streams at the receiving end’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein said conveying and broadcasting each include error correction of the data streams, packet integrity checking, and regeneration of error correction code protection’ as disclosed by Shimono into Cropper in view of Buchanan so as to effectively provide  a better level of transmission quality without being affected by skew variations in communication network, Shimono ¶ 0007.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463